Judgment of the County Court, Suffolk County, rendered December 9, 1966, affirmed. No opinion. ¡Beldock, P. J., Brennan, Rabin and Hopkins, JJ., concur; Benjamin, J., dissents and votes to reverse the judgment and grant a new trial, with the following memorandum: On the proof in this case, the jury could have found that a “ special employee ” of the police department improperly entrapped defendant into making a sale of marijuana. Hence, the trial court’s refusal to charge the jury on the defense of entrapment was-reversible error (see, People v. Williams, 38 Misc 2d 80; cf. Penal Law, § 35.40 [eff. Sept. 1, 1967]).